       Case 19-31136            Doc 21        Filed 12/17/19 Entered 12/17/19 14:24:41                        Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Christopher D Hall                                         )            Chapter 13
                                                                  )            Case No. 19 B 31136
         Debtor(s)                                                )            Judge A. Benjamin Goldgar

                                                       Notice of Motion

     Christopher D Hall                                                        Debtor A ttorney: Cutler & A s s ociates Ltd
     2831 Northampton Dr, Apt 101                                              via Clerk's ECF noticing procedures
     Rolling Meadows, IL 60008


                                                                               >   Dirksen Federal Building
On January 14, 2020 at 11:00 am, I will appear at the location listed to the   >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 642
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Wednesday, December 18, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 10/31/2019.

2.   The debtor(s) have failed to commit all disposable income to the plan.

3. Debtor has failed to include a step payment once the 401K loan is paid in full.

4. Debtor has failed to amend Schedule D to mark the nature of the lien.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
